Citation Nr: 0411506	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-19 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation based on being 
housebound.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

In his February 2003 notice of disagreement the veteran 
indicated that he was claiming entitlement to service 
connection for a cervical spine disorder, as secondary to his 
service-connected degenerative arthritis of the lumbar spine 
with radiculopathy.  This issue has not yet been addressed by 
the RO, and is referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does 
not have jurisdiction of an issue not yet adjudicated by the 
RO).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, and provided him a VA examination 
in order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The veteran is essentially confined to his home or the 
immediate premises due to his service-connected low back 
disability.


CONCLUSION OF LAW

The criterion for entitlement to special monthly compensation 
based on being housebound is met.  38 U.S.C.A. §§ 1114(s), 
5107 (West 2002); 38 C.F.R. §§ 3.350(i), 4.3 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to special monthly 
compensation because he is unable to leave his home, except 
for medical appointments, due to severe back pain and the 
medication that he takes for the back pain.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in November 2002 by 
informing him of the provisions of the VCAA and the evidence 
required to substantiate his claim for special monthly 
compensation.  The RO also informed him of the information 
and evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO instructed him to 
identify any evidence that was relevant to his claim, and to 
provide signed authorizations for each medical care provider 
so that VA could obtain that evidence on his behalf.  As an 
alternative, he could obtain the evidence and submit it to 
the RO.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claim.

The RO provided the veteran a statement of the case and a 
supplemental statement of the case in June 2003.  In those 
documents the RO informed him of the regulatory requirements 
for establishing entitlement to special monthly compensation, 
and the rationale for determining that the evidence he had 
then submitted did not show that those requirements were met.  
The RO notified the veteran that his case was being sent to 
the Board, and informed him that any additional evidence that 
he had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2003).  

The RO has obtained the veteran's VA treatment records, and 
provided him a VA medical examination in October 2002.  The 
veteran has been afforded the opportunity to present evidence 
and argument, and has done so.  The veteran has not indicated 
the existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that, given the disposition of his appeal, further 
assistance is not required.

Relevant Laws and Regulations

Special monthly compensation is payable at a specified rate 
if the veteran has a single service-connected disability 
rated at 100 percent and (1) he has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) he is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s) 
(West 2002); 38 C.F.R. § 3.350(i) (2003).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In a December 1995 rating decision the RO granted service 
connection for low back strain with arthritis, and assigned a 
20 percent rating for the disorder.  The veteran appealed the 
assigned rating.  Evidence developed in conjunction with that 
appeal showed that he had severe degenerative joint and disc 
disease of the lumbar spine with radiculopathy, which 
prevented him from working.  In a February 1997 rating 
decision the RO increased the rating for the low back 
disability from 20 to 60 percent and awarded a total 
disability rating based on individual unemployability, 
pursuant to 38 C.F.R. § 4.16.

The Board notes that the RO denied entitlement to special 
monthly compensation based on being housebound because the 
veteran does not have a 100 percent schedular rating.  Prior 
to 1994, the regulation provided that a total rating based on 
unemployability did not constitute "a single service-
connected disability rated at 100 percent."  VA's General 
Counsel issued an opinion in 1994 holding that the statute 
did not restrict the type of total ratings that could support 
a grant of the special monthly compensation authorized by 
38 U.S.C.A. § 1114(s).  Based on that holding, the regulation 
was revised in 1995 to remove the unauthorized restriction 
pertaining to total ratings based on unemployability.  See 
Department of Veterans Affairs, Special Monthly Compensation 
Ratings, 60 Fed. Reg. 12,886 (March 9, 1995).  As shown 
above, the current version of the regulation allows for an 
award of special monthly compensation at the rate specified 
in 38 U.S.C.A. § 1114(s) if the 100 percent rating is 
schedular or based on unemployability.

The VA medical center (MC) conducted a social and industrial 
survey in December 1996 in order to evaluate the veteran's 
employability.  That survey revealed that he walked with a 
cane and moved very slowly.  He had to stand several times 
during the interview due to severe back pain while sitting.  
He reported that his back pain was severe on most days, and 
that the medication he took for back pain made him sleep.  He 
spent most of his time at home, either in his bed or in a 
recliner.  He was unable to stand, bend, lift, or sit for 
more than a few minutes without severe pain.  He did not 
participate in any social activities, although he 
occasionally visited his mother, who lived nearby.

VA treatment records reveal that he has received ongoing 
treatment for chronic low back pain with bilateral 
radiculopathy.  The records indicate that he is ambulatory 
with a cane, and that he has been given multiple medications 
for pain that cause drowsiness, including methadone.  A 
magnetic resonance image (MRI) of the lumbosacral spine in 
August 2001 showed severe degenerative disc disease at L3-L4 
with spondylolisthesis and osteophyte disc complex resulting 
in bilateral narrowing of the neural foramina.  He has 
neurogenic claudication in both lower extremities, and his 
symptoms are exacerbated with any activity.

The VA examination in October 2002 revealed that he was 
unable to raise either leg in the straight leg raising test 
due to severe back pain.  The range of motion of the lumbar 
spine was no more than 10 degrees in any direction.  He was 
unable to sit for more than about five minutes, and he had to 
stand and move around the room during the examination.  
Diagnostic testing had shown degenerative disc disease with 
no disc remaining at L3-L4.  The examiner described the low 
back disability as very severe, and found that the veteran's 
back pain was "undoubtedly" quite severe.  The examiner 
also found that the veteran would need someone to take care 
of him most of the time due to the severity of his 
disability.

In summary, the veteran has a single service-connected 
disability rated at 100 percent.  The medical evidence 
reveals that he has a very severe low back disability, with 
bilateral radiculopathy, that substantially limits his 
mobility.  He reported that he is confined to his home, 
except for medical appointments, and the Board finds that his 
assertions are credible and supported by the available 
medical evidence.  The Board finds, therefore, that the 
criteria for a grant of special monthly compensation based on 
being housebound are met.


ORDER

Special monthly compensation at the rate specified in 
38 U.S.C.A. § 1114(s) based on being housebound is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



